Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of Applicant's claim for priority under 35 U.S.C. § 119(e) with reference to Application Number: TW105211325 filed on 07/27/2016 and priority under 35 U.S.C. § 120 with reference to Application Number: 15/662,129 filed on 07/27/2017.

Claim Objections
Claims 4-5 are objected to because of the following informalities:
Claim 4, lines 1-3 should read “a humidifier configured between and coupled to the electrolysis device and the gas mixing tank” to correctly claim the position of the humidifier in the system which consistent with Applicant’s original disclosure of  “a humidified 120 connected between the electrolysis device 10 and the gas mixing tank 122” in the second paragraph of page 9 and as shown in Figures 1-5.
Claim 5 is objected based on the virtue of the claim dependence.
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10,926,055 (‘055) in view of Lin (U.S. Publication 2014/0374243 hereinafter Lin).
Claim 1, Patent ‘055 recites a healthy gas generating system, for generating healthy gas to a user to breathe (Claim 1, lines 1-2), comprising: 
an electrolysis device for electrolyzing water to generate gas with hydrogen (Claim 1, lines 3-4), 
a gas mixing device coupled to the electrolysis device (claim 1, lines 5-6), comprising: 
a vibrator (claim 6, line 13); 
a shell (claim 1, line 7), comprising a first communication port to receive the gas with hydrogen (claim 1, lines 9-10); and 
a gas mixing tank accommodated in the shell and coupled to the electrolysis device to receive the gas with hydrogen (claim 1, lines 8-9), the gas mixing tank comprising a second communication port coupled to and communicating with the first communication port to receive the gas with hydrogen (claim 6, lines 5-8);
and a backfire barrier fixed to the shell (claim 1, lines 23-25), the backfire barrier preventing an explosion from flowing back (claim 1, lines 25-26), wherein the backfire barrier is positioned before the second communication port of the gas mixing tank and coupled to the first communication port (claim 1, line 23-25); 
wherein, when the vibrator is turned on, the gas mixing tank mixes the gas with hydrogen received from the electrolysis device with an atomized gas to generate a healthy gas and outputs the healthy gas (claim 6, lines 23-15).
The claims of the ‘055 patent do not specifically require that the electrolysis device is controllable to change a flow rate of the gas with hydrogen.
    Lin teaches the electrolysis device is controllable to change a flow rate of the gas with hydrogen (Lin’s ([0020]: the level of voltage or current supplied to the electrolysis tank 102 are adjusted based on the gas flow rate) for the benefit of providing controlling the quality of the gas mixture (Lin’s [0020]) and providing a safety mechanism to minimize adverse effect when gas flow rate detection is too high or too low ([0020]).
    Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instant application to modify the electrolysis device of the ‘055 patent to have the electrolysis device controllable to change a flow rate of gas with hydrogen, as suggested by Lin, in order to control the quality of the gas mixture and provide a safety mechanism to minimize adverse effects with  gas flow rate detection is too high or too low ([0020]).
Regarding claim 2, Patent ‘055 in view of Lin recites the healthy gas generating system of claim 1, wherein a volume ratio of the hydrogen in the healthy gas is greater than 2% (claim 2).
Regarding claim 3, Patent ‘055 in view of Lin recites the healthy gas generating system of claim 1, wherein a volume ratio of the hydrogen in the healthy gas generated by the gas mixing device is more than 96% (claim 3).
Regarding claim 4, Patent ‘055 in view of Lin recites the healthy gas generating system of claim 1, further comprising a humidifier configured between and coupled to the electrolysis device and the gas mixing device, wherein the humidifier is configured to receive and filter the gas with hydrogen, and then output the filtered gas with hydrogen to the gas mixing tank (claim 1).
Regarding claim 5, Patent ‘055 in view of Lin recites the healthy gas generating system of claim 4, further comprising a diversion valve configured between the humidifier and the gas mixing tank, wherein the diversion valve can be selectively coupled to the humidifier and the gas mixing tank, so that the filtered gas with hydrogen is selectively mixed with the atomized gas to generate the healthy gas or output directly (claim 4).
Regarding claim 6, Patent ‘055 in view of Lin recites the healthy gas generating system of claim 1. wherein the backfire barrier is formed with the shell by the method of injection molding, for allowing the backfire barrier and the shell to be formed in one piece (claim 5).
Regarding claim 7, Patent ‘055 in view of Lin recites the healthy gas generating system of claim 1, wherein the shell is configured to accommodate a shock base liquid, and the gas mixing tank further comprises: a mixing cup, configured in the shell and partially soaked in the shock base liquid, wherein the mixing cup further comprises the second communication port, the mixing cup accommodates a liquid, wherein the liquid comprises at least one of essential oil, syrup and pure water; wherein, the vibrator is coupled to the shell, and the vibrator shakes the liquid in the mixing cup via the shock base liquid to generate the atomized gas (claim 6).
Regarding claim 8, Patent ‘055 in view of Lin recites the healthy gas generating system of claim 7, wherein the gas mixing device selectively outputs the healthy gas or the gas with hydrogen by the user turning on or turning off the vibrator (claim 7).
Regarding claim 9, Patent ‘055 in view of Lin recites the healthy gas generating system of claim 1, further comprising a flow controller, wherein the flow controller is coupled to the electrolysis device to detect a flow rate of the gas with hydrogen, and the detected flow rate controls the production of the gas with hydrogen in the electrolysis device (claim 8).
Regarding claim 10, Patent ‘055 in view of Lin recites the healthy gas generating system of claim 9. wherein the flow controller selectively cuts an input voltage or an input current of the electrolysis device according to the flow rate (claim 9).
Regarding claim 11, Patent ‘055 in view of Lin recites the healthy gas generating system of claim 1, further comprising an adding gas unit configured between the electrolysis device and the gas mixing device for adding a gas into the gas with hydrogen to reduce the volume ratio of the hydrogen. wherein the gas comprises at least one of air, water vapor, blunt gas and oxygen (claim 10).
Regarding claim 12, Patent ‘055 in view of Lin recites the healthy gas generating system of claim 1, wherein the electrolysis device comprises two electrodes electrically coupled to a power supply, and the output voltage of the power supply is less than 24V (claim 11).

Claim 13 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 6 of U.S. Patent No. 10,926,055 (‘055) in view of Lin and Chou et al. (U.S. Publication 2004/0038096 hereinafter Chou).
Regarding claim 13, Patent ‘055 in view of Lin recites a healthy gas generating system, for generating healthy gas to a user to breathe (Claim 1, lines 1-2), comprising: 
an electrolysis device for electrolyzing water to generate gas with hydrogen (Claim 1, lines 3-4);
a gas mixing device coupled to the electrolysis device (claim 1, lines 5-6), comprising: 
a vibrator (claim 6, line 13); 
a shell (claim 1, line 7), comprising a first communication port to receive the gas with hydrogen (claim 1, line 7); and 
a gas mixing tank accommodated in the shell and coupled to the electrolysis device to receive the gas with hydrogen (claim 1, lines 8-9), the gas mixing tank comprising a second communication port coupled to and communicating with the first communication port to receive the gas with hydrogen (claim 6, lines 5-8); and 
a backfire barrier fixed to the shell (claim 1, lines 23-25), the backfire barrier preventing an explosion from flowing back (claim 1, lines 25-26),
 wherein, when the vibrator is turned on the gas mixing tank mixes the gas with hydrogen received from the electrolysis device with an atomized gas to generate a healthy gas and outputs the healthy gas (claim 7, lines 1-3).
The claims of the ‘055 patent do not specifically require that the electrolysis device is controllable to change a flow rate of the gas with hydrogen. The claims of the ‘055 patent also does not specifically require the backfire barrier is positioned after a second gas outlet of the gas mixing tank and the coupled to a first gas outlet of the shell.
    Lin teaches the electrolysis device is controllable to change a flow rate of the gas with hydrogen (Lin’s ([0020]: the level of voltage or current supplied to the electrolysis tank 102 are adjusted based on the gas flow rate) for the benefit of providing controlling the quality of the gas mixture (Lin’s [0020]) and providing a safety mechanism to minimize adverse effect when gas flow rate detection is too high or too low ([0020]).
    Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instant application to modify the electrolysis device of the ‘055 patent to have the electrolysis device controllable to change a flow rate of gas with hydrogen, as suggested by Lin, in order to control the quality of the gas mixture and provide a safety mechanism to minimize adverse effects with  gas flow rate detection is too high or too low ([0020]).
Regarding the specific location of the backfire barrier limitation, Chou discloses a backfire barrier (Fig. 1, [0071]: backfire prevention system 103) fixed (Figure 1 shown this configuration) to the shell (Fig. 1: body frame 101), the backfire barrier preventing an explosion from flowing back ([0071]: the gas outlet of the electrolytic chamber 102 is connected to the back fire prevention system 103; [0090]: prevention of backfire phenomena). The backfire barrier is connected to the outlet of the electrolysis device (Chou’s [0071]: the gas outlet of the electrolytic chamber is connected to the backfire prevention system 103) for the benefit of protecting the system function through the prevention of backfire resulting from improper operational situations ([0090]). Although Chou does not explicitly teach the backfire barrier is positioned after the second gas outlet of the gas mixing tank and coupled to the first gas outlet of the shell, it would have been obvious to one of ordinary skilled in the art to try out a finite number of positions in the healthy gas generating system. Moreover, it would have been obvious to have located the backfire barrier anywhere downstream from the electrolysis device because any location downstream of the electrolysis device where oxygen and hydrogen gas mixed would be prone to backfire and thus location the backfire barrier after the second gas outlet of the gas mixing tank and coupled to the first gas outlet of the shell would still provide the benefits disclosed by Chou.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Houston (U.S. Publication 2015/0209545 hereinafter Houston) in view of Lin and Chou.
Regarding claim 1, Houston discloses a healthy gas generating system, for generating healthy gas to a user to breathe, comprising: 
a gas mixing device (Figs. 4A and 4B: medication delivery apparatus 150 that mixes air from 122 and the anesthetic gas 100) coupled to a gas source (Figs. 4A and 4B, [0028] and [0030]: air flow channel 122; application of air as shown by arrow 134), comprising: 
a vibrator (Fig. 4A and 4B, [0028]: ultrasonic transducer 126); 
a shell (Figs. 4A and 4B, [002]: outer housing 154), comprising a first communication port (Fig, 4A, [0035]: opening 184) to receive the gas source (Fig. 4B, [0035]); and 
a gas mixing tank (Figs. 4A and 4B, [0033]: inner housing 152) accommodated in the shell (Fig. 4B shown this configuration; outer housing 154 releasable engaged with the outer housing 154), the gas mixing tank (Fig. 4A: inner housing 152) comprising a second communication port (Fig.4A, [0034]: opening 164) coupled to and communicating with the first communication port (Figs 4A and 4B: opening 184) to receive the gas source (Fig 4B: gas source coming from air flow channel 122); and
wherein, when the vibrator is turned on ([0036]: when the operation state is ON, the ultrasonic transducer 126 turns on), the gas mixing tank mixes the gas source (Fig. 4B, [0036]: gas source from airflow channel 122) received with an atomized gas ([0028]: nebulized local anesthetic 100) to generate a healthy gas and outputs the healthy gas (Fig. 4B, [0036]: outputs the mixed gas source with the local anesthetic which created a nebulized local anesthetic via the delivery channel 124);
Houston discloses the gas mixing tank (Fig. 4B: inner housing 152) is coupled to a gas source (Fig. 4B: via air flow channel 112) but does not explicitly disclose an electrolysis device for electrolyzing water to generate gas with hydrogen, wherein the electrolysis device is controllable to change a flow rate of the gas with hydrogen; the gas mixing device coupled to the electrolysis device; and the mixing tank is coupled to the electrolysis device to receive the gas with hydrogen. Houston also does not explicitly disclose a backfire barrier fixed to the shell, the backfire barrier preventing an explosion from flowing back, wherein the backfire barrier is positioned before the second communication port of the gas mixing tank and coupled to the first communication port.
However, regarding limitations of an electrolysis device for electrolyzing water to generate gas with hydrogen, wherein the electrolysis device is controllable to change a flow rate of the gas with hydrogen; the gas mixing device coupled to the electrolysis device; and the mixing tank is coupled to the electrolysis device to receive the gas with hydrogen, Lin teaches these limitations. Lin discloses a gas generator for health use (title) that produce a mixture that includes hydrogen and oxygen mixed with atomized medicine ([0007]) comprises a gas mixing device (Fig. 3, [0021]: gas mixing system 200) having a gas mixing tank (Fig. 3, [0021]: gas mixing tank 210) having a vibrator (Fig. 3, [0021]: oscillator 216)  and also teaches the healthy gas generating system comprises an electrolysis device (Fig.1, [0019]: electrolysis device 100) for electrolyzing water to generate gas with hydrogen ([0019]: gas mixture of hydrogen and oxygen can be produced by electrolyzing water; [0020]: gas mixture 108 that includes hydrogen and oxygen), wherein the electrolysis device is controllable to change a flow rate of the gas with hydrogen ([0020]: the level of voltage or current supplied to the electrolysis tank 102 are adjusted based on the gas flow rate); the gas mixing device (Fig. 3, [0021]: gas mixing system 200) coupled to ([0021]: the gas mixing system 200 is coupled to the electrolysis device 100) the electrolysis device (Figs. 1 and 3, [0021]: electrolysis device 100); and the gas mixing tank (Fig. 3, [0021]: gas mixing tank 210) is coupled (Figs 1 and 3: the gas mixing tank 210 is indirectly coupled to the electrolysis device 100 via the humidifier 204- this is similar to Applicant’s configuration of the mixing tank 122 is indirectly coupled to the electrolysis device 100 via the humidifier 120 as shown in Applicant’s Figures 1-5) to the electrolysis device (Fig. 1: electrolysis device 100) to receive the gas with hydrogen (Figs. 1 and 3: [0020]-[0021]: gas mixture 108 that includes hydrogen and oxygen).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify Houston’s healthy gas generating system to have an electrolysis device for electrolyzing water to generate gas with hydrogen, wherein the electrolysis device is controllable to change a flow rate of the gas with hydrogen; the gas mixing device coupled to the electrolysis device; and the mixing tank is coupled to the electrolysis device to receive the gas with hydrogen, as taught by Lin, for the benefit of providing a breathing gas with hydrogen to improve the anti-oxidation activity in the user and may even help to eliminate chronic disease ([0012] and [0024]).
	Regarding limitations a backfire barrier fixed to the shell, the backfire barrier preventing an explosion from flowing back, Chou teaches these limitations. Chou teaches a backfire barrier (Fig. 1, [0071]: backfire prevention system 103) fixed (Figure 1 shown this configuration) to the shell (Fig. 1: body frame 101), the backfire barrier preventing an explosion from flowing back ([0071]: the gas outlet of the electrolytic chamber 102 is connected to the back fire prevention system 103; [0090]: prevention of backfire phenomena).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify Houston’s healthy gas generating system to have a backfire barrier fixed to the shell, the backfire barrier preventing an explosion from flowing back, as taught by Chou, for the benefit of protecting the system function through the prevention of backfire resulting from improper operational situations ([0090]).
Regarding the location of the backfire barrier, Houston as modified disclose the backfire barrier is connected to the outlet of the electrolysis device (Chou’s [0071]: the gas outlet of the electrolytic chamber is connected to the backfire prevention system 103). Although Houston as  modified does not explicitly disclose the backfire barrier is positioned before the second communication port of the gas mixing tank and coupled to the first communication port, it would have been obvious to one of ordinary skilled in the art to try out a finite number of positions in the modified Houston’s healthy gas generating system. Moreover, it would have been obvious to have located the backfire barrier anywhere downstream from the electrolysis device because any location downstream of the electrolysis device in the modified Houston where oxygen and hydrogen gas mixed would be prone to backfire and thus locating the backfire barrier before the second communication port of the mixing tank and coupled to the first communication would still provide the benefits disclosed by Chou.
Regarding claim 2, Houston as modified, discloses the healthy gas generating system of claim 1, wherein a volume ratio of the hydrogen in the healthy gas is between 2% to 60% (Lin’s [0020]: reduce the concentration of the healthy gas to between 2% to 60% which satisfied the claimed ratio of the hydrogen in the healthy gas is greater than 2%).
Regarding claim 3, Houston as modified, discloses the healthy gas generating system of claim 1, wherein a volume ratio of the hydrogen in the healthy gas generated by the gas mixing device is more than 66% ([0020]).
Although Houston as modified does not explicitly disclose the volume ratio of the hydrogen in the healthy gas generated by the gas mixing device is more than 96%, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify Houston’s healthy gas generating system so that the volume ratio of the hydrogen in the healthy gas generated by the gas mixing device is more than 96% as increasing the hydrogen ratio in the healthy gas is a recognized result-effective variable that improves anti-oxidant activity in the user and also eliminates chronic diseases (Lin’s [0012], [0024]), see MPEP 2144.05 (II)(B).
Regarding claim 4, Houston as modified, discloses the healthy gas generating system of claim 1.
Houston as modified, does not explicitly discloses a humidifier configured between and coupled to the electrolysis device and the gas mixing tank (see claim objection above), wherein the humidifier is configured to receive and filter the gas with hydrogen, and then output the filtered gas with hydrogen to the gas mixing tank.
However, Lin teaches a humidifier (Fig. 3, [0021]: humidifier 204) configured between and coupled (Figs. 1 and 3, [0021]: the humidifier 204 is configured coupled to the electrolysis device 100 via line 202 and shown to be positioned between the electrolysis device 110 and the gas mixing tank 210) to the electrolysis device (Fig. 1. [0021]: electrolysis device 100) and the gas mixing tank (see claim objection above; Fig. 3, [0021]: gas mixing tank 210), wherein the humidifier is configured to receive and filter the gas with hydrogen ([0021]: gas mixture 108 from the hydrolysis device is passed through the humidifier 204 to produce a filtered gas 208), and then output the filtered gas with hydrogen to the gas mixing tank ([0021]: gas mixing tank 210 receives filtered gas 208).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Houston’s healthy gas generating system to have discloses a humidifier configured between and coupled to the electrolysis device and the gas mixing tank, wherein the humidifier is configured to receive and filter the gas with hydrogen, and then output the filtered gas with hydrogen to the gas mixing tank, as taught Lin, for the benefit of cooling down the temperature of the gas as well as filtering chlorine and humidifying the gas mixture ([0021]) before reaching the user to provide a more comfortable breathing gas. 
Regarding claim 5, Houston as modified, discloses the healthy gas generating system of claim 4.
Houston as modified, does not explicitly disclose a diversion valve configured between the humidifier and the gas mixing tank, wherein the diversion valve can be selectively coupled to the humidifier and the gas mixing tank, so that the filtered gas with hydrogen is selectively mixed with the atomized gas to generate the healthy gas or output directly.
However, Lin teaches a diversion valve (Fig. 3, [0022]: conversion valve 250) configured between (Figure 3 shown this configuration) the humidifier (Fig. 3: humidifier 204) and the gas mixing tank (Fig. 3: gas mixing tank 210) , wherein the diversion valve can be selectively coupled to the humidifier and the gas mixing tank ([0022]: selectively connecting to the humidifier 204 and the gas mixing tank 210), so that the filtered gas with hydrogen is selectively mixed with the atomized gas to generate the healthy gas or output directly ([0022]: user can decide to whether the atomized medicine are to be introduced or not by switching the valve 250; this allow the user to inhale health gas composed of the gas mixture of oxygen and hydrogen only if needed).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Houston’s healthy gas generating system to have a diversion valve configured between the humidifier and the gas mixing tank, wherein the diversion valve can be selectively coupled to the humidifier and the gas mixing tank, so that the filtered gas with hydrogen is selectively mixed with the atomized gas to generate the healthy gas or output directly, as taught by Lin, for the benefit of enabling a greater control of supplying breathing gas in different situation and needs.
Regarding claim 6, Houston as modified, discloses the healthy gas generating system of claim 1.
Houston as modified, does not explicitly teach that the backfire barrier is formed with the shell by the method of injection molding, for allowing the backfire barrier and the shell to be formed in one piece. However, it has been held that the mere integration of separate parts does not constitute a patentable improvement in the art when said integration does not result in a non-obvious change in functionality (see MPEP § 2144.04. V. B.).  In this case, it is unclear why integrating the backfire barrier with the shell would substantially change the functionality of the device in a non-obvious way.  Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instant application to modify Houston to have the backfire barrier integrally formed with the shell, since it has been held that the integration of separately-formed parts involves only routine skill in the art.  
Additionally, the claimed limitation “by the method of injection molding” is being treated as a product-by-process limitation. As set forth in MPEP § 2113, product by process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps. Once a product appearing to be substantially the same or similar is found, a 35 USC 102/103 rejection may be made and the burden is shifted to applicant to show an unobvious difference. 
Regarding claim 7, Houston as modified, discloses the healthy gas generating system of claim 1, the gas mixing tank further comprises: a mixing cup (Houston’s Fig. 4A and 4B, [0033]:inner housing 152), configured in the shell (Figs. 4A and 4B shown the inner housing 152 is in the outer housing 154) and, wherein the mixing cup (Figs. 4A and 4B: inner housing) further comprises the second communication port (Fig. 4A, [0034]: opening 164), the mixing cup accommodates a liquid ([0027]: local anesthetic 100), wherein, the vibrator ([0028]: ultrasonic transducer 126) is coupled to (Fig. 4B shown this configuration) the shell (Fig. 4B: outer housing 154).
Houston as modified, does not explicitly disclose the shell is configured to accommodate a shock base liquid, and the mixing cup is partially soaked in the shock base liquid; wherein the liquid comprises at least one of essential oil, syrup and pure water; and the vibrator shakes the liquid in the mixing cup via the shock base liquid to generate the atomized gas.
However, Lin teaches the shell (Fig. 3: ) is configured to accommodate a shock base liquid (Fig. 3, [0021]: base liquid 218), and the mixing cup (Fig. 3,[0021]: gas mixing tank 210) is partially soaked in the shock base liquid (Figure 3 shown the gas mixing tank 210 is partially soaked in the base liquid 218); wherein the liquid ([0021]: liquid 220) comprises medicinal liquid, essential oil and pure water ([0021]: the liquid 220 in the gas mixing tank is selected from a group consisting of an essential oil, a medicinal liquid, and pure water, and a combination thereof); and the vibrator (Fig. 3, [0021]: oscillator 216) shakes the liquid ([0021]: oscillator 216 adapted to atomize or volatilize the liquid 220) in the mixing cup ([0021]: liquid 220 in the gas mixing tank 210) via the shock base liquid to generate the atomized gas ([0021]: atomize gas 212 is produced).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify Houston’s healthy gas generating system to have the shell is configured to accommodate a shock base liquid, and the mixing cup is partially soaked in the shock base liquid; wherein the liquid comprises at least one of essential oil, syrup and pure water; and the vibrator shakes the liquid in the mixing cup via the shock base liquid to generate the atomized gas, as taught by Lin, as an art-recognized alternative configuration to generate atomized gas.  
Regarding claim 8, Houston as modified, discloses the healthy gas generating system of claim 7, wherein the gas mixing device selectively outputs the healthy gas or the gas with hydrogen by the user turning on or turning off the vibrator (Lin’s [0023]: by turning the on/off switch of the oscillator).
Regarding claim 9, Houston as modified, discloses the healthy gas generating system of claim 1.
Houston as modified, does not explicitly disclose a flow controller, wherein the flow controller is coupled to the electrolysis device to detect a flow rate of the gas with hydrogen, and the detected flow rate controls the production of the gas with hydrogen in the electrolysis device.
However, Lin teaches a flow controller (Fig. 1, [0020]: controller for controlling the flow meter 112), wherein the flow controller is coupled to the electrolysis device to detect a flow rate of the gas with hydrogen ([0020]: when abnormal value is detected by the flow meter 114), and the detected flow rate controls the production of the gas with hydrogen in the electrolysis device ([0020]: when the flow meter 114 detect too high or too low values, the flow meter can be program to cut off the voltage or current supplied to the electrolysis tank 102).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify Houston’s healthy gas generating system to have a flow controller, wherein the flow controller is coupled to the electrolysis device to detect a flow rate of the gas with hydrogen, and the detected flow rate controls the production of the gas with hydrogen in the electrolysis device, as taught by Lin, for the benefit of providing controlled gas flow production and minimize abnormal flow rate. 
Regarding claim 10, Houston as modified, discloses the healthy gas generating system of claim 9, wherein the flow controller selectively cuts an input voltage or an input current of the electrolysis device according to the flow rate ([0020]: flow meter 14 can be programmed to cut off the voltage or the current supplied to the electrolysis tank 102).
Regarding claim 11, Houston as modified, discloses the healthy gas generating system of claim 1.
Houston as modified, does not explicitly disclose an adding gas unit configured between the electrolysis device and the gas mixing device for adding a gas into the gas with hydrogen to reduce the volume ratio of the hydrogen wherein the gas comprises at least one of air, water vapor, blunt gas and oxygen.
However, Lin teaches an adding gas unit (Fig. 1, [0020]: gas feeding element 112) configured between the electrolysis device (Fig. 1: electrolysis device 100) and the gas mixing device (Fig. 3: gas mixing device 200) for adding a gas into the gas with hydrogen to reduce the volume ratio of the hydrogen ([0020]: an additional gas may be introduce into the gas mixture 108 by the gas feeding element 112 as so to reduce the concentration of the hydrogen in the gas mixture) wherein the gas comprises at least one of air, water vapor, blunt gas and oxygen ([0020]: the added gas could be air, inert gas, oxygen, water vapor, or  combination thereof).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify Houston’s healthy gas generating system to add an adding gas unit configured between the electrolysis device and the gas mixing device for adding a gas into the gas with hydrogen to reduce the volume ratio of the hydrogen wherein the gas comprises at least one of air, water vapor, blunt gas and oxygen, as taught by Lin, for the benefit of reducing the concentration of hydrogen to minimize possible explosions.
Regarding claim 13, Houston discloses healthy gas generating system, for generating healthy gas to a user to breathe, comprising: 
a gas mixing device (Figs. 4A and 4B: medication delivery apparatus 150 that mixes air from 122 and the anesthetic gas 100) coupled to a gas source (Figs. 4A and 4B, [0028] and [0030]: air flow channel 122; application of air as shown by arrow 134), comprising: 
a vibrator (Fig. 4A and 4B, [0028]: ultrasonic transducer 126);
a shell (Figs. 4A and 4B, [002]: outer housing 154), comprising a first communication port (Fig, 4A, [0035]: opening 184) to receive the gas source (Fig. 4B, [0035]); and 
a gas mixing tank (Figs. 4A and 4B, [0033]: inner housing 152) accommodated in the shell (Fig. 4B shown this configuration; outer housing 154 releasable engaged with the outer housing 154), the gas mixing tank (Fig. 4A: inner housing 152) comprising a second communication port (Fig.4A, [0034]: opening 164) coupled to and communicating with the first communication port (Figs 4A and 4B: opening 184) to receive the gas source (Fig 4B: gas source coming from air flow channel 122); and 
wherein, when the vibrator is turned on ([0036]: when the operation state is ON, the ultrasonic transducer 126 turns on), the gas mixing tank mixes the received gas source (Fig. 4B, [0036]: gas source from airflow channel 122) with an atomized gas ([0028]: nebulized local anesthetic 100) to generate a healthy gas and outputs the healthy gas (Fig. 4B, [0036]: outputs the mixed gas source with the local anesthetic which created a nebulized local anesthetic via the delivery channel 124);
wherein the shell (Fig. 4A, [0035]: outer housing 154) comprising a first gas outlet (Fig. 4A, [0035]: opening 186) and the gas mixing tank (Fig. 4A, [0033]: inner housing 152) comprising a second gas outlet (Fig. 4A, [0034]: opening 166) wherein the first gas outlet communicates with the second gas outlet (Fig. 4B shown this configuration).
Houston discloses the gas mixing tank (Fig. 4B: inner housing 152) is coupled to a gas source (Fig. 4B: via air flow channel 112) but does not explicitly disclose an electrolysis device for electrolyzing water to generate gas with hydrogen, wherein the electrolysis device is controllable to change a flow rate of the gas with hydrogen; the gas mixing device coupled to the electrolysis device; and the gas mixing tank coupled to the electrolysis device to receive the gas with hydrogen. Houston also does not explicitly disclose a backfire barrier fixed to the shell, the backfire barrier preventing an explosion from flowing back, wherein the backfire barrier is positioned after the second gas outlet of the gas mixing tank and coupled to the first gas outlet of the shell.
However, regarding limitations of an electrolysis device for electrolyzing water to generate gas with hydrogen, wherein the electrolysis device is controllable to change a flow rate of the gas with hydrogen; the gas mixing device coupled to the electrolysis device; and the mixing tank is coupled to the electrolysis device to receive the gas with hydrogen, Lin teaches these limitations. Lin discloses a gas generator for health use (title) that produce a mixture that includes hydrogen and oxygen mixed with atomized medicine ([0007]) comprises a gas mixing device (Fig. 3, [0021]: gas mixing system 200) having a gas mixing tank (Fig. 3, [0021]: gas mixing tank 210) having a vibrator (Fig. 3, [0021]: oscillator 216)  and also teaches the healthy gas generating system comprises an electrolysis device (Fig.1, [0019]: electrolysis device 100) for electrolyzing water to generate gas with hydrogen ([0019]: gas mixture of hydrogen and oxygen can be produced by electrolyzing water; [0020]: gas mixture 108 includes hydrogen and oxygen), wherein the electrolysis device is controllable to change a flow rate of the gas with hydrogen ([0020]: the level of voltage or current supplied to the electrolysis tank 102 are adjusted based on the gas flow rate); the gas mixing device (Fig. 3, [0021]: gas mixing system 200) coupled to ([0021]: the gas mixing system 200 is coupled to the electrolysis device 100) the electrolysis device (Figs. 1 and 3, [0021]: electrolysis device 100); and the gas mixing tank (Fig. 3, [0021]: gas mixing tank 210) is coupled (Figs 1 and 3: the gas mixing tank 210 is indirectly coupled to the electrolysis device 100 via the humidifier 204- this is similar to Applicant’s configuration of the mixing tank 122 is indirectly coupled to the electrolysis device 100 via the humidifier 120 as shown in Applicant’s Figures 1-5) to the electrolysis device (Fig. 1: electrolysis device 100) to receive the gas with hydrogen (Figs. 1 and 3: [0020]-[0021]: gas mixture 108 that includes hydrogen and oxygen).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify Houston’s healthy gas generating system to have an electrolysis device for electrolyzing water to generate gas with hydrogen, wherein the electrolysis device is controllable to change a flow rate of the gas with hydrogen; the gas mixing device coupled to the electrolysis device; and the mixing tank is coupled to the electrolysis device to receive the gas with hydrogen, as taught by Lin, for the benefit of providing a breathing gas with hydrogen to improve the anti-oxidation activity in the user and may even help to eliminate chronic disease ([0012] and [0024]).
Regarding limitations a backfire barrier fixed to the shell, the backfire barrier preventing an explosion from flowing back, Chou teaches these limitations. Chou teaches a backfire barrier (Fig. 1, [0071]: backfire prevention system 103) fixed (Figure 1 shown this configuration) to the shell (Fig. 1: body frame 101), the backfire barrier preventing an explosion from flowing back ([0071]: the gas outlet of the electrolytic chamber 102 is connected to the back fire prevention system 103; [0090]: prevention of backfire phenomena).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify Houston’s healthy gas generating system to have a backfire barrier fixed to the shell, the backfire barrier preventing an explosion from flowing back, as taught by Chou, for the benefit of protecting the system function through the prevention of backfire resulting from improper operational situations ([0090]).
Regarding the location of the backfire barrier, Houston as modified, discloses the backfire barrier is connected to the outlet of the electrolysis device (Chou’s [0071]: the gas outlet of the electrolytic chamber is connected to the backfire prevention system 103). Although Houston as modified, does not explicitly disclose the backfire barrier is positioned after the second gas outlet of the gas mixing tank and coupled to the first gas outlet of the shell, it would have been obvious to one of ordinary skilled in the art to try out a finite number of positions in the modified Houston’s healthy gas generating system. Moreover, it would have been obvious to have located the backfire barrier anywhere downstream from the electrolysis device because any location downstream of the electrolysis device in the modified Houston where oxygen and hydrogen gas mixed would be prone to backfire and thus location the backfire barrier after the second gas outlet of the gas mixing tank and coupled to the first gas outlet of the shell would still provide the benefits disclosed by Chou.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Houston and Lin as applied to claim 1 above, and further in view of Lin (U.S. Publication 2015/0144483 hereinafter Lin’483).
Regarding claim 12, Houston as modified, discloses the healthy gas generating system of claim 1, wherein the electrolysis device comprises two electrodes (Lin’s Fig. 1, [0019]: electrodes 106A and 106B) electrically coupled to a power supply (Lin’s [0019]: electrodes 106A, 106B are coupled to a power supply for supplying power for electrolyzing water).
Houston as modified, does not explicitly disclose the output voltage of the power supply is less than 24V.
However, Lin’483 teaches the output voltage of the power supply is 5 to 20 volts ([0031]: power source 60 supplies 5 volts to each electrolytic tank, for a module of 4 electrolysis tank, the power supply would output 20 volt in total, which met the claimed less than 24V).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify Houston’s health gas generating system to have the output voltage of the power supply is less than 24V, as taught by Lin’483, as a well-known power supply output voltage for electrolysis device in the art.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN M LE whose telephone number is (571)270-7293. The examiner can normally be reached 7:30-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAM YAO can be reached on (571) 272-1224. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/N.M.L./Examiner, Art Unit 3785                                                                                                                                                                                                        


/PHILIP R WIEST/             Primary Examiner, Art Unit 3781